Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-13 is the inclusion of the limitation depositing, on a first dielectric layer covering the active regions of the cell, a metal layer and a capping layer on the metal layer, patterning the capping layer and the metal layer to form a first capped off-center metal line extending along the first off-center track and a second capped off-center metal line extending along the second off-center track, forming spacer lines on sidewalls of the capped off-center metal lines, thereby forming first and second spacer-provided capped off-center metal lines, embedding the spacer-provided capped off-center metal lines in a second dielectric layer; patterning a set of trenches in the second dielectric layer by etching the second dielectric layer selectively with respect to the capping layer and the spacer lines of the spacer-provided capped off-center metal lines, the set of trenches comprising: a center trench extending along the center track between the spacer- provided capped off-center lines, and a first and a second edge trench extending along the first and second edge tracks, respectively, on mutually opposite outer sides of the spacer- provided capped off-center metal lines; and forming a center metal line in the center trench, and a first and a second edge metal line in the first and second edge trenches, respectively.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon (US 20180108663 A1) discloses a method for forming metal lines but fails to teach forming spacer lines on sidewalls of the capped off-center metal lines.
Subhash (US 20180158811 A1) discloses a method of forming metal lines but fails to teach forming spacer lines on sidewalls of the capped off-center metal lines.
Schultz (US 10818762 B2) discloses a method of forming metal lines, but fails to teach the use of a capping layer or spacer.
Machkaoutsan (US 9793164 B2) discloses a method of forming metal lines but fails to teach forming spacer lines on sidewalls of the capped off-center metal lines.
Song (US 9799560 B2) discloses a method of forming spacer-provided capped off-center metal lines in a second dielectric layer but fails to teach forming spacer lines on sidewalls of the capped off-center metal lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.